Garry, J.
Appeal from an order of the County Court of Schenectady County (Drago, J.), entered February 10, 2010, which classified defendant as a risk level one sex offender pursuant to the Sex Offender Registration Act.
In October 2008, defendant, then a 21-year-old Schenectady County resident, traveled to Ohio to meet with a 15-year-old boy with whom he had been conversing over the Internet for approximately four months. Shortly after defendant arrived, he allowed the victim to perform oral sex on him. Defendant subsequently pleaded guilty in Ohio to attempted unlawful sexual conduct with a minor, was sentenced to three years of probation and was required to register as a sex offender. Upon his return to Schenectady County, the Board of Examiners of Sex Offenders prepared a risk assessment instrument that presumptively classified defendant as a risk level two sex offender (80 points) under the Sex Offender Registration Act (see Correction Law art 6-C). At the hearing that followed, County Court determined that defendant had been improperly assessed points under two categories on the risk assessment instrument, assigned defendant a total score of 45 points and classified him as a risk level one sex offender. Defendant appeals, seeking to be altogether relieved of the requirement that he register as a sex offender.
We affirm. The Sex Offender Registration Act “requires individuals convicted of sex offenses to register with law enforcement officials” (People v Mingo, 12 NY3d 563, 570 [2009]; see Correction Law art 6-C). Here, defendant was convicted of an offense warranting registration (see Ohio Rev Code Ann §§ 2907.01, 2907.04 [A]; Correction Law § 168-a [1], [2] [a], [d]; Penal Law § 130.40 [2]) and, after determining that defendant presented a low risk to reoffend (see generally Correction Law § 168-Z [6] [a]), County Court properly classified him as a risk level one sex offender.
Cardona, P.J., Rose, Stein and McCarthy, JJ., concur. Ordered that the order is affirmed, without costs.